                                 Case 4:20-cv-04592-JST Document 10 Filed 07/13/20 Page 1 of 4



                         1   Jennifer S. Romano (SBN 195953)                     Charles F. Robinson (SBN 113197)
                             jromano@crowell.com                                 charles.robinson@ucop.edu
                         2   Emily T. Kuwahara (SBN 252411)                      Margaret L. Wu (SBN 184167)
                             ekuwahara@crowell.com                               margaret.wu@ucop.edu
                         3   CROWELL & MORING LLP                                Allison M. Woodall (SBN 178533)
                             515 South Flower Street, 40th Floor                 allison.woodall@ucop.edu
                         4   Los Angeles, California 90071                       Sonya U. Sanchez (SBN 247541)
                             Telephone: 213.622.4750                             sonya.sanchez@ucop.edu
                         5                                                       UNIVERSITY OF CALIFORNIA
                             A. Marisa Chun (SBN 160351)                         OFFICE OF THE GENERAL COUNSEL
                         6   mchun@crowell.com                                   1111 Franklin Street, 8th Floor
                             Molly A. Jones (SBN 301419)                         Oakland, CA 94607-5200
                         7   mojones@crowell.com                                 Telephone: 510.987.9800
                             CROWELL & MORING LLP
                         8   3 Embarcadero Center, 26th Floor
                             San Francisco, California 94111
                         9   Telephone: 415.986.2800

                    10       Thomas A. Lorenzen (pro hac vice forthcoming)
                             tlorenzen@crowell.com
                    11       Daniel W. Wolff (pro hac vice forthcoming)
                             dwolff@crowell.com
                    12       CROWELL & MORING LLP
                             1001 Pennsylvania Avenue, N.W.
                    13       Washington, D.C. 20004-2595
                             Telephone: 202.624.2500
                    14
                             Attorneys for Non-Party
                    15       THE REGENTS OF THE UNIVERSITY OF
                             CALIFORNIA
                    16
                                                                 UNITED STATES DISTRICT COURT
                    17
                                                             NORTHERN DISTRICT OF CALIFORNIA
                    18
                                                                      OAKLAND DIVISION
                    19
                             THE STATE OF CALIFORNIA,                           Case No. 4:20-cv-04592-JST
                    20
                                                    Plaintiff,                  THE REGENTS OF THE UNIVERSITY
                    21                                                          OF CALIFORNIA’S ADMINISTRATIVE
                                     v.
                                                                                MOTION TO CONSIDER WHETHER
                    22       UNITED STATES DEPARTMENT OF                        CASES SHOULD BE RELATED
                             HOMELAND SECURITY; U.S.
                    23       IMMIGRATION AND CUSTOMS                            [Civ. L.R. 3-12(b); Filed Concurrently with
                             ENFORCEMENT; CHAD F. WOLF, in his                  Stipulation and [Proposed] Order]
                    24       official capacity as Acting Secretary of the
                             United States Department of Homeland
                    25       Security; and MATTHEW ALBENCE, in his              Complaint filed: July 9, 2020
                             official capacity as Acting Director of U.S.
                    26       Immigration and Customs Enforcement,
                    27                              Defendants.
                    28
  C ROWELL                                                                            THE REGENTS’ MOTION TO CONSIDER WHETHER
& M ORING LLP
                                                                                                      CASES SHOULD BE RELATED;
A TTORN E YS A T L A W
                                                                                                        CASE NO. 4:20-cv-04592-JST
                             SFACTIVE-905707252.1
                                   Case 4:20-cv-04592-JST Document 10 Filed 07/13/20 Page 2 of 4



                         1   I.       INTRODUCTION

                         2            Pursuant to Civil Local Rules 3-12(b) and 7-11, Non-Party The Regents of the University

                         3   of California (“The Regents”) respectfully request that the Court consider whether the action The

                         4   Regents of the University of California v. U.S. Department of Homeland Security et al., No. 3:20-

                         5   cv-04621-JSW (the “University of California Action”), should be related to the instant case, State

                         6   of California v. U.S. Department of Homeland Security et al., 4:20-cv-04592-JST (the “State of

                         7   California Action”). A Joint Stipulation and Proposed Order, as well as a copy of the complaint in

                         8   the University of California Action, is being concurrently filed in support of this Motion.

                         9   II.      DISCUSSION

                    10                On July 6, 2020, Defendant United States Immigration and Customs Enforcement (“ICE”)

                    11       announced that it was rescinding prior ICE policy with respect to COVID-19 related exemptions

                    12       to 8 C.F.R. § 214.2(f)(6)(i)(G) and 8 C.F.R. § 214.2(m)(9)(v), which relate to in-person learning

                    13       requirements for nonimmigrant students who are in this country pursuant to F-1 and M-1 visas,

                    14       respectively (the “Directive”). 1 As a result, if ICE’s new policy is implemented, the F-1 and M-1

                    15       visa students would no longer be permitted to take a full course of study through online classes in

                    16       excess of the limits set forth in the above regulations, as previously permitted “for the duration of

                    17       the [COVID-19] emergency”; 2 further, those students already in the country who take an entirely

                    18       online course load for fall 2020 would be required to leave the United States or, if not presently

                    19       here, would not be permitted to return to this country for their studies. Moreover, designated
                    20       school officials must issue, by August 4, 2020, new Forms I-20 with respect to each F-1 and M-1

                    21       student attending schools in the United States this Fall 2020, certifying that the school is not

                    22       operating entirely online, that the student is not taking an entirely online course load for the Fall

                    23       2020 semester, and that the student is taking the minimum number of online classes required to

                    24       1
                               See “Broadcast Message: COVID-19 and Fall 2020,” available at
                    25       https://www.ice.gov/doclib/sevis/pdf/bcm2007-01.pdf (last visited July 12, 2020).
                             2
                               See “COVID-19: Guidance for SEVP [Student and Exchange Visitor Program] Stakeholders,”
                    26       U.S. Immigration and Customs Enforcement, Student and Exchange Visitor Program, dated
                             March 13, 2020, available at
                    27       https://www.ice.gov/sites/default/files/documents/Document/2020/Coronavirus%20Guidance_3.1
                             3.20.pdf (last visited July 12, 2020).
                    28
  C ROWELL                                                                               THE REGENTS’ MOTION TO CONSIDER WHETHER
& M ORING LLP
                                                                                                         CASES SHOULD BE RELATED;
A TTORN E YS A T L A W
                                                                                                           CASE NO. 4:20-cv-04592-JST
                             SFACTIVE-905707252.1
                                 Case 4:20-cv-04592-JST Document 10 Filed 07/13/20 Page 3 of 4



                         1   make normal progress in their degree program.

                         2           Both the State of California and The Regents, on behalf of California public universities,

                         3   are challenging the same July 6, 2020 Directive rescinding ICE’s prior policy on substantially

                         4   similar grounds against the same Defendants, in their respective actions. In this district, cases are

                         5   related when: “(1) [t]he actions concern substantially the same parties, property, transaction or

                         6   event; and (2) [i]t appears likely that there will be an unduly burdensome duplication of labor and

                         7   expense or conflicting results if the cases are conducted before different Judges.” Civil L.R. 3-

                         8   12(a). The University of California Action and the State of California Action are related under

                         9   this standard.

                    10               First, both actions are based on the same events and the same (or similar) legal theories

                    11       against all of the same defendants. On July 9, 2020, the State filed suit, on behalf of the California

                    12       Community Colleges and the California State University, alleging that the rescission of the in-

                    13       person learning exemption for F-1 and M-1 visa students in the July 6 Directive violates the

                    14       Administrative Procedure Act (“APA”), because (1) the rescission of the March 13 Guidance is

                    15       arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, and (2) the

                    16       rescission of the March 13 Guidance is an agency action subject to notice and comment
                    17       rulemaking, which Defendants failed to undertake. On July 10, 2020, The Regents filed suit, as
                    18       the corporation authorized and empowered to administer the University of California and its ten
                    19       campuses, alleging that the rescission of the in-person learning exemption for F-1 visa students in
                    20       the July 6 Directive violates the APA on the same or similar grounds.
                    21               Both cases name as defendants U.S. Department of Homeland Security (“DHS”), ICE,
                    22       Acting Secretary of DHS Chad F. Wolf, and Acting Director of ICE Matthew Albence. Plaintiff

                    23       in the State of California Action challenges the same Directive by bringing suit against the same

                    24       Defendants. These cases therefore concern substantially the same parties and events.

                    25               Second, both actions request virtually identical relief. Both cases bring two causes of

                    26       action under the APA challenging the Directive on the basis that it is arbitrary and capricious

                    27       (Count I) and violates the APA’s requirement of notice and comment rulemaking for proposed

                    28       substantive rules (Count II). Both cases seek a declaration that the Directive was unlawful and an
  C ROWELL                                                                               THE REGENTS’ MOTION TO CONSIDER WHETHER
& M ORING LLP
A TTORN E YS A T L A W
                                                                             -2-                         CASES SHOULD BE RELATED;
                                                                                                           CASE NO. 4:20-cv-04592-JST
                             SFACTIVE-905707252.1
                                    Case 4:20-cv-04592-JST Document 10 Filed 07/13/20 Page 4 of 4



                         1   injunction preventing Defendants from implementing or enforcing it. Therefore, there is

                         2   substantial overlap in the claims raised and relief sought in these actions.

                         3             Given the same or similar parties, events, and legal issues involved, as well as the similar

                         4   relief sought in these cases, requiring another Judge of this District to separately consider the

                         5   issues presented in the University of California Action would create an “unduly burdensome

                         6   duplication of labor and expense” and would also create the risk of “conflicting results.” See Civil

                         7   L.R. 3-12(a). Moreover, counsel for the Defendants also agrees that the University of California

                         8   Action should be related to the State of California Action, in order to promote judicial economy

                         9   and to prevent unduly burdensome duplication of labor and expense for all parties involved.

                    10       Accordingly, a Joint Stipulation by the parties in the University of California Action and a

                    11       proposed Order accompanies this Motion, pursuant to Civil Local Rule 7-11.

                    12       III.      CONCLUSION

                    13                 For the foregoing reasons, The Regents of the University of California respectfully request

                    14       that this Court order that its case be related to the State of California Action.

                    15

                    16       Dated: July 13, 2020                        Respectfully submitted,
                    17                                                   CROWELL & MORING LLP
                    18                                                   By: /s/ Jennifer S. Romano
                                                                             Jennifer S. Romano
                    19                                                       Attorneys for Non-Party
                                                                             THE REGENTS OF THE UNIVERSITY OF
                    20                                                       CALIFORNIA
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
  C ROWELL                                                                                THE REGENTS’ MOTION TO CONSIDER WHETHER
& M ORING LLP
A TTORN E YS A T L A W
                                                                               -3-                        CASES SHOULD BE RELATED;
                                                                                                            CASE NO. 4:20-cv-04592-JST
                             SFACTIVE-905707252.1
